          Case 2:21-ms-00043 Document 4 Filed 08/10/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Brian C. Padgett                                Case No. 2:21-ms-00043
      Attorney at Law, Bar No. 7474
7                                                           ORDER OF SUSPENSION

8

9
10

11

12           On June 3, 2021, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a Certified Mail Return Receipt. However, the Order to Show Cause

14   was returned from the United States Postal Service marked “Returned to sender,

15   Unclaimed, Unable to forward[.]” Regardless, the OSC provided Mr. Padgett with 30 days

16   to respond with reasons why he should not be suspended from the practice of law in this

17   Court. (ECF No. 1.) No response has been received from Mr. Padgett. Failure to respond

18   within 30 days warrants an Order of Suspension. See LR IA 11-7.

19          It is therefore ordered that Brian C. Padgett, Bar No. 7474, is hereby suspended

20   from practice in the United States District Court for the District of Nevada.

21          DATED THIS 10th Day of August 2021.

22

23
                                               MIRANDA M. DU
24                                             CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
          Case 2:21-ms-00043 Document 4 Filed 08/10/21 Page 2 of 2


1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of

3    the United States District Court, and that on this 10th day of August 2021, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following address:

7                        Brian C. Padgett
                         1672 Liege Dr.
8                        Henderson, NV 89012
9

10
           Certified Mail No.: 7018 3090 0001 1133 3891
11

12
                                /s/ Lorena Q.
13                              Deputy Clerk
14                              United States District Court,
                                District of Nevada
15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
